Citation Nr: 9907903	
Decision Date: 03/24/99    Archive Date: 03/31/99

DOCKET NO.  96-47 548	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
 Buffalo, New York



THE ISSUES

1.  Entitlement to service connection for residuals of a 
right hand injury.  

2.  Entitlement to service connection for residuals of a jaw 
injury.  



ATTORNEY FOR THE BOARD

M. Cooper, Associate Counsel







INTRODUCTION

The veteran served on active duty from March 1988 to December 
1991.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a March 1996 decision of the VA RO 
which denied service connection for residuals of right hand 
and jaw injuries.  


FINDINGS OF FACT

The veteran has not submitted competent evidence to show 
plausible claims for service connection for residuals of a 
right hand injury and residuals of a jaw injury.  


CONCLUSION OF LAW

The veteran's claims for service connection for residuals of 
right hand and jaw injuries are not well grounded.  
38 U.S.C.A. § 5107 (a) (West 1991 & Supp. 1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Factual Background

The veteran served on active duty in the Army from March 1988 
to December 1991.  On medical examination performed for 
service entrance purposes in February 1988 no pertinent 
abnormalities were noted.  In October 1988, the veteran was 
seen after she accidentally hit her right hand and forearm 
against a door with full force.  She reported tenderness over 
the proximal right radius.  A small hematoma was noted over 
the mid-section of the right hand.  A radiological report 
noted no significant abnormalities. 

A June 1991 private medical note (in the service medical 
records) from Dr. Ernest Goodson, an orthodontist, shows that 
he recommended that the veteran be evaluated for orthognathic 
surgery.  An August 1991 service medical record reveals that 
the veteran underwent a surgical procedure to remove impacted 
teeth numbers 1 and 16 (upper wisdom teeth).  

In December 1991, the veteran indicated that she did not want 
to have a separation medical examination.  

In September 1995, the veteran filed a claim for service 
connection for residuals of a jaw injury, which she said 
occurred in service in 1989, and for residuals of a broken 
right hand, which she said occurred in service in 1991.  

The veteran was scheduled to attend a VA compensation 
examination in December 1995; however, she failed to report.  

In a September 1996 notice of disagreement and in an October 
1996 substantive appeal, the veteran variously reported that 
she injured her right hand during a training exercise in 
1991.  She stated that the hand was placed in a cast for a 
period of time.  She indicated that she possessed X-rays 
performed during active duty which were related to this 
condition.  She said that she was struck (presumably in her 
jaw) during a riot while on active duty in Germany.  She 
stated that an oral surgeon recommended that she receive 
treatment upon her return to the states.  The veteran noted 
she had wisdom teeth removed in service.  She related that 
following her discharge from active duty, she underwent two 
surgeries on her jaw as a military dependent.  She said that 
records showed deterioration in the jaw due to injuries in 
active duty.  She asserted that she continued to experience 
severe jaw pain.  She stated that prior to entering the 
military she was found to have no temporomandibular joint 
(TMJ) dysfunction.  

In October 1996, the RO asked the veteran to complete and 
return release forms to permit the VA to obtain medical 
records; she submitted such a form, for alleged treatment for 
TMJ dysfunction in 1993 as a military dependent at Madigan 
Army Hospital; the RO sent the information to Madigan in 
November 1996; and the hospital subsequently indicated it 
could not locate related records.  In a January 1997 letter, 
the RO requested that the veteran furnish copies of X-ray 
reports that she claimed to have in her possession.  She was 
asked to provide further information regarding her post-
service treatment as a military dependent in order to assist 
the RO in locating her records.  She was also asked to sign a 
release of information form so that the RO could obtain 
records of private, post-service treatment.  The veteran did 
not respond.

The veteran was scheduled for a VA compensation examination 
in January 1997; however, she failed to report.  

In a July 1998 letter to the veteran, the RO indicated that 
the Department of Defense was unable to locate the veteran's 
service dental records.  The RO requested that the veteran 
submit an authorization to release records for the 
orthodontist referenced in her service medical records.  She 
was also asked to provide copies of X-ray reports that she 
may have in her possession.  This letter was returned to the 
RO by the Postal Service with no forwarding address.  

In July and August 1998, the RO contacted the National 
Personnel Records Center (NPRC) in order to obtain copies of 
the veteran's service dental records (including civilian 
dependent records), but such records could not be found.  In 
December 1998, Madigan Army Hospital again reported it could 
find no records of the veteran.  

II.  Analysis

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110, 1131; 38 C.F.R. § 3.303 (1998).  

The veteran claims service connection for jaw and right hand 
conditions which she contends are due to injuries which 
occurred in service.  Her claims present the threshold 
question of whether she has met her initial burden of 
submitting evidence to show that her claims are well 
grounded, meaning plausible.  If she has not presented 
evidence that her claims are well grounded, there is no 
further duty on the part of the VA to assist her with her 
claims, and the claims must be denied.  38 U.S.C.A. 
§ 5107(a); Grivois v. Brown, 6 Vet. App. 136 (1994).  For the 
veteran's claims for service connection to be plausible or 
well grounded, they must be supported by competent evidence, 
not just allegations.  Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  

In order for a claim for service connection to be well 
grounded, there must be competent evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (medical 
evidence or, in some circumstances, lay evidence), and 
competent evidence showing causality between service and a 
current disability (medical evidence).  Caluza v. Brown, 7 
Vet.App. 498 (1995); Grivois, supra; Grottveit v. Brown, 5 
Vet. App. 91 (1993).  

The Board notes that the veteran did not report for two 
scheduled VA compensation examinations.  As the regulations 
require that a claimant report for scheduled VA examinations, 
and the veteran has not done so, the claim shall be rated 
based on the evidence of record.  38 C.F.R. §§ 3.326, 3.327, 
3.655.  

The service medical records show that the veteran was seen in 
October 1988 after hitting her right hand and forearm against 
a door.  A radiological report noted no significant 
abnormalities.  Subsequent service medical records are 
negative for complaints or treatment of a right hand 
condition.  The veteran was released from active duty in 
December 1991.  Since filing for service connection in 1995, 
she has stated that her right hand injury occurred during a 
training exercise in 1991; however, this is not reflected in 
the service medical records.  Although the veteran indicated 
that she had X-ray reports from service that relate to a 1991 
right hand injury, she has failed to submit them.  In fact, 
despite numerous requests from the RO, no post-service 
medical records have been submitted in support of the 
veteran's claim.  Service connection requires more than the 
occurrence of a disease or injury during service; there must 
also be evidence of a current related disability.  Caluza, 
supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  In 
this case, there is no medical evidence which shows a current 
right hand condition, and thus the claim is not well 
grounded.  

Even if there were a current diagnosis of a right hand 
condition, in order for the service connection claim to be 
well grounded, it would have to be supported by competent 
medical evidence showing causality between service and the 
current disability.  Caluza, supra; Grivois, supra; 
Grottveit, supra.  In the present case, no such competent 
medical evidence of causality has been submitted.  Although 
the veteran contends that she has a right hand condition and 
such is related to service, as a layman she is not competent 
to render an opinion regarding diagnosis or etiology of a 
disability, and thus her statements in this regard do not 
serve to make the claim well grounded.  Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992).  

As to the claim for service connection for residuals of a jaw 
injury, the service medical records reveal no such injury.  
The service records note that in June 1991 a private 
orthodontist recommended that the veteran be evaluated for 
orthognathic surgery.  In August 1991, she underwent surgery 
to have two impacted upper wisdom teeth removed.  It should 
be noted that service connection is not permitted for 3rd 
molars (wisdom teeth) which are extracted during service for 
reason of impaction.  38 C.F.R. § 3.382(c).  There are no 
other service dental records available from the veteran's 
1988-1991 period of active duty.  However, even accepting the 
veteran's contention that she suffered a jaw injury during 
active duty, she has not submitted medical evidence showing 
that she suffers from a current jaw condition.  Since filing 
for service connection in 1995, she has stated that after 
discharge she received treatment from an Army medical 
facility as a military dependent.  However, she did not 
submit such records in support of her claim and they could 
not be located by the RO.  Service connection requires more 
than the occurrence of a disease or injury during service; 
there must also be medical evidence of a current related 
disability.  When, as here, a claimed disability has not been 
shown by medical evidence to currently exist, the claim for 
service connection is implausible and not well grounded.  
Caluza, supra; Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  
As with the other claim, even if a jaw disability were 
currently shown, a well-grounded claim for service connection 
would require medical evidence linking the condition to 
service, and no such evidence has been submitted.

Since the veteran has not met her initial burden of 
presenting evidence of well-grounded claims for service 
connection for residuals of right hand and jaw injuries, her 
claims must be denied.  38 U.S.C.A. § 5107(a).  The RO has 
already given the veteran an opportunity to submit supporting 
medical evidence, which she did not do.  The Board reminds 
her she may again claim service connection in the future, but 
she must submit evidence to make her claims well grounded, 
including medical evidence showing a current diagnosis of the 
claimed conditions, and medical evidence linking them to 
service.  38 U.S.C.A. § 5103(a).  


ORDER

Service connection for a right hand condition is denied.  

Service connection for a jaw condition is denied.  



		
	L.W. TOBIN
	Member, Board of Veterans' Appeals

 



- 1 -


